Case 9:18-cv-80176-BB Document 306 Entered on FLSD Docket 11/21/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  _______________________/

                       ORDER REFERRING MOTION TO MAGISTRATE

         THIS CAUSE is before the Court upon a sua sponte review of the record. On November

  21, 2019, Plaintiffs filed a Motion for Attorneys’ Fees, ECF No. [303] (the “Motion”). Pursuant

  to 28 U.S.C. § 636 and the Local Rules of this Court, it is ORDERED AND ADJUDGED that

  the Motion, ECF No. [303], is REFERRED to United States Magistrate Judge Bruce E. Reinhart

  for a Report and Recommendation or Order as is appropriate.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 21, 2019.




                                                     ____________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE


  Copies to:

  Counsel of Record
